DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to the communication filed 12/17/2021.

Response to Arguments
Applicant’s argument, see remarks, filed 12/17/2021, with respect to claims over prior art have been fully considered and are persuasive, please see page 10 of the remarks. The 35 USC 103 rejection for claims 1-6, 8-15, and 17-20 has been withdrawn in light of claim amendment.

Allowable Subject Matter
Claims 1-6, 8-15, and 17-20 allowed.

The following is an examiner’s statement of reasons for allowance: The present invention is directed towards method and process of using a blockchain and DNS server for securely providing access to trusted digital resource. Claims 1, 10, and 18 identifies the unique distinct feature of “generating, by the blockchain generation circuitry, a block for the blockchain, wherein the block is configured to include: a hashed list of components comprising a digital resource; a hashed data file corresponding to data associated with the digital resource; a hashed resource file corresponding to at least a portion of the digital resource; receiving, by the record keeping server, the blockchain from the blockchain generation circuitry; and publishing, by the record keeping server, the blockchain”. The claim uniquely discloses three way hash of the certificate and size of the resource into the hashed data file. This the 

The closest prior art, Lanigan (WO 2017191472) discloses providing verification data for verifying the data package. A DNS server that stores software data file. Using storage system as a blockchain.

The closest prior art, T (US 20200184097) discloses blockchain and genesis block. Hash table that has file and hash values.

The closest prior art, Haager (US 20150310219) discloses file segment is encrypted, containing size of the file segment and hash of the file segment. Using multiple hash across a file.

The closest prior art, Micali (20120274444) discloses controlling physical access through a digital certificate validation process. A one-way hash function is utilized to compute values of a specified byte size that are included on the digital certificate.

However, either singularly or in combination, Lanigan-T-Haager-Micali fails to anticipate or render obvious the claimed limitation of generating, by the blockchain generation circuitry, a block for the blockchain, wherein the block is configured to include: a hashed list of components comprising a digital resource; a hashed data file corresponding to data associated with the digital resource; a hashed resource file corresponding to at least a portion of the digital resource; receiving, by the record keeping server, the blockchain from the blockchain generation circuitry; and publishing, by the record keeping server, the blockchain.
Therefore, independent claims 1, 10, and 18 along with their respective dependent claims are in condition of allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496